 



Exhibit 10.10
TD BANKNORTH INC.
AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT PLAN
ARTICLE ONE — GENERAL
     The purpose of this TD Banknorth Inc. Supplemental Retirement Plan (this
“Plan”) is to attract and retain certain key employees of TD Banknorth Inc. (the
“Company”) and its affiliates (the Company and its affiliates are collectively
referred to as the “Group”) by recognizing the past service of such key
employees and providing supplemental retirement benefits as herein described.
This amended and restated Plan is adopted effective as of May 9, 2006 (the
“Effective Date”).
     This Plan amends and restates the Banknorth Group, Inc. Supplemental
Retirement Plan that was effective as of March 27, 2001 (the “2001 Plan”).
Banknorth Group, Inc. was the predecessor to TD Banknorth Inc. The 2001 Plan was
previously amended in February 2005 to address the treatment of certain
accelerated compensation and the definition of Earnings.
     This Plan is being amended and restated to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
including the guidance issued to date by the Internal Revenue Service (the
“IRS”) and the proposed regulations issued by the IRS in the fall of 2005. No
benefits payable under this Plan shall be deemed to be grandfathered for
purposes of Section 409A of the Code.
ARTICLE TWO — ADMINISTRATOR
     Subject to Article Nine below, the Plan shall be administered by the
Company’s Board of Directors (the “Board”) or a committee thereof (the Board or
such committee is hereinafter referred to as the “Administrator”). The
Administrator shall interpret the Plan, shall prescribe, amend and rescind rules
relating to it from time to time as it deems proper and in the best interests of
the Company, and shall take any other action necessary for the administration of
the Plan. Any decision or interpretation adopted by the Administrator shall be
final, conclusive and binding upon all Participants.
ARTICLE THREE — PARTICIPATION
     3.01 GENERAL. Any individual who as of March 27, 2001 was a Key Employee,
as defined below, shall be a Participant as of March 27, 2001. Any individual
who, after March 27, 2001, becomes a Key Employee shall become a Participant on
the date determined by guidelines established by the Administrator, provided
that any individual who becomes a Key Employee after the Effective Date shall
not become a Participant until the January 1st of the calendar year immediately
following the date on which the individual became a Key Employee. For the
purposes of this Plan, the term “Key Employee” means an employee of any member
of the Group whose position is designated at Level 20 or above and with respect
to whom application of the formula set forth in Section 4.01 below would yield a
positive dollar amount; provided, however, that neither the term Key Employee
nor the term Participant shall include any

 



--------------------------------------------------------------------------------



 



employee of any member of the group who is entitled to supplemental retirement
benefits under any Supplemental Retirement Agreement or other similar agreement
between such employee and any member of the Group.
     3.02 TERMINATION; REEMPLOYMENT. A Participant shall cease to be a
Participant upon termination of employment with the Group or otherwise ceasing
to be a participant in the Pension Plan (defined below). A former Participant
who recommences employment as a Key Executive (a “Former Participant”) may
recommence participation in the Plan only with the permission of and in
accordance with guidelines determined by the Administrator. Without limiting the
foregoing, in the case of any Former Participant who has received any payments
under the Plan, the Administrator, in its discretion, may impose such conditions
to subsequent participation (which may include adjustments to the Participant’s
supplemental pension benefits (the “SRA”) under this Plan and suspension of
benefits under the Plan during any period of subsequent participation) as the
Administrator deems appropriate or necessary for the proper administration of
the Plan; provided that the Administrator shall first notify the Former
Participant of such conditions and offer the Former Participant the option of
accepting the same and again becoming a Participant or declining his or her
eligibility for subsequent participation; and provided further that the Former
Participant’s subsequent participation in the Plan shall not re-commence until
the January 1st of the calendar year immediately following the date on which the
Former Participant agrees to again become a Participant.
ARTICLE FOUR — RETIREMENT BENEFITS
     4.01 GENERAL. (a) Each Participant shall be entitled to a SRA in an amount
equal to the excess, if any, of
     (i) subject to Section 4.01(b) below, the benefit to which such Participant
would be entitled under the Banknorth Group, Inc. Retirement Plan (known before
May 10, 2000 as the Peoples Heritage Financial Group, Inc. Retirement Plan and
hereinafter referred to as the “Pension Plan”), stated in the form of a monthly
single life annuity commencing on the Participant’s “Normal Retirement Date” as
defined in Section 4.01(c) below and ending with the monthly payment preceding
the Participant’s death (the “Normal Benefit”), computed without regard to those
provisions of the Pension Plan implementing the restrictions or limitations
imposed by the provisions of Section 1.16 of the Pension Plan following the
first paragraph thereof or any other Pension Plan provision implementing the
limitations set forth in Section 401(a)(17) of the Code, and without regard to
Section 3.10 of the Pension Plan or any other Pension Plan provision
implementing the limitations set forth in Section 415 of the Code (the
“Hypothetical Unrestricted Benefit”); provided, however, that notwithstanding
the foregoing, for purposes of calculating the Hypothetical Unrestricted Benefit
to which a Participant would be entitled to under the Pension Plan, the
following adjustments shall be made in determining the Earnings of a Participant
for any Plan Year: (1) any short-term incentive bonus for calendar 2004 that a
Participant received in December 2004 because of the acceleration of such
payment shall be included in Earnings in 2005 rather than 2004; (2) any
long-term incentive payment that a Participant received in December 2004 because
of the acceleration of such payment shall be included in Earnings in such
amounts and at such times as it would have been paid absent the acceleration;
and (3) for those Participants who have an employment or retention agreement
with

2



--------------------------------------------------------------------------------



 



the Company as of February 28, 2005, none of the payments made to the
Participant pursuant to the sections of such agreements entitled “Initial
Payment and Non-Competition and Retention Amount,” “Initial Payment and
Retention Amount,” “Termination of Employment” and “Certain Supplemental
Payments by the Company” shall be included in Earnings; over
     (ii) the amount of the actual Normal Benefit payable to such Participant
commencing on the Normal Retirement Date under the Pension Plan.
     (b) If a Participant has an employment or retention agreement with the
Company which provides that the Participant shall receive additional age and
service credits for purposes of calculating the Participant’s benefits under
this Plan, and if such Participant makes a valid election to receive his
additional benefits in the form of an increased SRA under this Plan in
accordance with Section 4.03(c) below rather than in the form of a lump sum cash
payment at the time the Participant’s “Non-Competition and Retention Amount” or
“Retention Amount” is paid, as applicable and as such terms are defined in the
Participant’s employment or retention agreement, then the computation of the
Participant’s Hypothetical Unrestricted Benefit under Section 4.01(a)(i) above
shall reflect the additional age and service credits provided to the Participant
under his employment or retention agreement in accordance with the terms of such
agreement.
     (c) For purposes of this Plan, a Participant’s Normal Retirement Date means
the first day of the month coincident with or next following the date on which
the Participant attains sixty-five (65) years of age.
     4.02 CHANGE IN CONTROL. In the event of a “Change in Control” as defined
below, the Hypothetical Unrestricted Benefit shall be calculated under
Section 4.01 assuming the Pension Plan provided a fully vested benefit at all
times (i.e., without any reduction in respect of amounts which might otherwise
be forfeited by the Participant under the terms of the Pension Plan). A “Change
in Control” shall mean a change in the ownership of The Toronto-Dominion Bank
(“TD Bank”) or the Company, a change in the effective control of TD Bank or the
Company or a change in the ownership of a substantial portion of the assets of
TD Bank or the Company as provided under Section 409A of the Code, as amended
from time to time, and any IRS guidance, including Notice 2005-1, and
regulations issued in connection with Section 409A of the Code, except that
(i) any change in the ownership, effective control or ownership of a substantial
portion of the assets of the Company effected by TD Bank and its affiliates
shall be excluded, and (ii) any change in the ownership, effective control or
ownership of a substantial portion of the assets of TD Bank shall be excluded if
TD Bank and its affiliates are not a majority shareholder of the Company at the
time of such change.
     4.03 PAYMENT OF BENEFIT. (a) General. Unless otherwise elected as described
in this Section 4.03, the SRA shall be paid in the form of a Normal Benefit
commencing on the Participant’s Normal Retirement Date. Participants may elect
to receive the SRA (x) in any of the forms of benefit available under the
Pension Plan (including the different forms of annuities set forth in
Section 4.04 of the Pension Plan), in which case the amount of payments under
such alternate form shall be determined in accordance with the provisions of the
Pension Plan controlling the determination of the amount of payments under such
form under the Pension Plan

3



--------------------------------------------------------------------------------



 



or (y) in a lump sum payment following termination of employment in an amount
equal to the Actuarial Equivalent (as defined in the Pension Plan) of the SRA
determined in the manner prescribed for determining Actuarial Equivalents under
the Pension Plan. In addition, each Participant may elect to receive the SRA
upon any of the following events other than the Participant’s Normal Retirement
Date: (i) early retirement before age 65, if the Participant is entitled to any
early retirement benefit under the Pension Plan and if such early retirement
constitutes a “Separation from Service” as defined in Section 4.03(e) below,
(ii) death or (iii) termination of employment after the Participant’s Normal
Retirement Date, if such termination constitutes a “Separation from Service” as
defined in Section 4.03(e) below, provided that any payments triggered by a
Separation from Service shall be delayed as set forth in Section 4.03(e) below.
Any election of an alternate form or time of benefit shall be made in the manner
determined by the Administrator.
     (b) Initial and Prior Elections. A Participant may make an initial payment
election as to the time and form of payment of his or her SRA within 30 days of
the date the Participant first becomes eligible to participate in the Plan. If
an initial payment election is not made by a Participant within 30 days of the
date the Participant first becomes eligible to participate in the Plan, then the
initial payment election shall be deemed to be in the form of a Normal Benefit
commencing on the Participant’s Normal Retirement Date. The initial payment
election shall continue in effect until such time as the Participant makes a
subsequent payment election and such election becomes effective as set forth
below. In addition, any payment elections made before January 1, 2005 shall
continue in effect until such time as the Participant makes a subsequent payment
election and such election becomes effective as set forth below.
     (c) Transitional Elections in 2006. On or before December 31, 2006, if a
Participant wishes to change his or her payment election, the Participant may do
so by completing a payment election form approved by the Administrator, provided
that any such election (i) must be made at least six months before the date on
which benefit payments are scheduled to commence, (ii) must be made while the
Participant is an active employee of the Company or one of its subsidiaries,
(iii) shall not take effect before the date that is six months after the date
the election is made and accepted by the Administrator, (iv) does not cause a
payment that would otherwise be made in 2006 to be delayed to a later year, and
(v) does not accelerate into 2006 a payment that is otherwise scheduled to be
made in a later year. Each Participant who has an employment or retention
agreement with the Company which provides that the Participant shall receive
additional age and service credits for purposes of calculating the Participant’s
benefits under this Plan may make a transitional election in 2006 to have such
additional benefits paid to the Participant in the form of an increased SRA
under this Plan, provided that the Participant submits a properly completed
payment election form to the Administrator in a timely manner.
     (d) Changes in Payment Elections After 2006. On or after January 1, 2007,
if a Participant wishes to change his or her payment election, a Participant may
do so by completing a payment election form approved by the Administrator,
provided that any such election (i) must be made while the Participant is an
active employee of the Company or one of its subsidiaries, (ii) must be made at
least 12 months before the date on which any benefit payments as of a fixed date
or pursuant to a fixed schedule are scheduled to commence, (iii) shall not take
effect until at least 12 months after the date the election is made and accepted
by the Administrator, and (iv)

4



--------------------------------------------------------------------------------



 



for payments to be made other than upon death, must provide an additional
deferral period of at least five years from the date such payment would
otherwise have been made (or in the case of any life annuity or installment
payments treated as a single payment, five years from the date the first amount
was scheduled to be paid), provided that clause (iv) above shall not apply to a
change in the form of a payment from one type of “life annuity” (as defined in
the regulations under Section 409A of the Code) to another type of life annuity
if the annuities are actuarially equivalent applying reasonable actuarial
assumptions. For purposes of this Plan and clause (iv) above, all life annuities
or installment payments under this Plan shall be treated as a single payment.
     (e) Separation from Service. A “Separation from Service” shall mean
separation from service within the meaning of Section 409A of the Code and the
regulations issued thereunder. If the payment event is a Separation from
Service, then the SRA shall not be paid, or the payment shall not commence,
until the first day of the month following the lapse of six months from the date
of Separation from Service. If the SRA is being paid in the form of an annuity
or installments over time, then all future payments shall be made in the
ordinary course based on the commencement of the payments as of the first day of
the month following the lapse of six months from the date of Separation from
Service.
     4.04 BENEFICIARY. In the event of death of a Participant, SRA payments, if
any, to be made after the date of death (as determined with reference to the
benefit election, if any, in effect on the date of the Participant’s death,
“Remaining Payments”) shall be made to his or her Beneficiary, as defined below,
and in such case all references to “Participant” herein shall, where applicable,
apply to the Beneficiary of the deceased Participant. The “Beneficiary” shall be
the person, if any, entitled to receive benefits following the death of a
Participant as provided under the Pension Plan. If no Beneficiary is designated,
the designation is ineffective, or the Beneficiary dies, any then Remaining
Payments shall be paid to the estate of the deceased Participant.
     4.05 REFERENCES TO PENSION PLAN. In the event of any amendment, restatement
or other modification of the Pension Plan (including any replacement of the
Pension Plan), this Plan shall be deemed automatically amended to incorporate
corresponding modifications to the extent necessary to correct any references to
Sections of the Pension Plan herein and to preserve the intended meaning and
import of such references. Without limiting the foregoing, the Administrator may
at any time and from time to time amend or modify the Plan to the extent it
deems necessary to address modifications or amendments to the Pension Plan.
ARTICLE FIVE — ASSIGNMENT
     No right to payment of any amount under the Plan may be assigned,
transferred, pledged or encumbered, nor shall any such right or other interest
in amounts payable under the Plan be subject to any attachment, garnishment,
execution or other legal process.

5



--------------------------------------------------------------------------------



 



ARTICLE SIX — OTHER PLANS
     Nothing in the Plan shall be construed to alter, abridge, or in any manner
affect the rights and privileges of any Participant to participate in and be
covered by any pension, profit-sharing, group insurance, bonus or any other
employee plan or plans which any member of the Group may have or hereafter have,
except as otherwise expressly provided herein or in any such other plans.
ARTICLE SEVEN — FUNDING
     The Company, in its discretion, shall have the right at any time and from
time to time to insure or otherwise provide for the obligations under the Plan
(or to refrain from so insuring or making any such provision) and to determine
the extent, nature and method of any such insurance or provision, including the
establishment of one or more trusts, provided that the terms of each trust
comply with Section 409A of the Code. If the Company elects to insure its
obligations under the Plan, in whole or in part, through the medium of insurance
or annuities, or both, the Company, or a designated member of the Group shall be
the owner and beneficiary of each such policy or annuity. At no time shall any
Participant be deemed to have any right, title or interest in or to any
specified asset or assets of any such trust or escrow arrangement, including,
without limitation, any insurance, annuity or other contracts or any proceeds
therefrom.
ARTICLE EIGHT — NO TRUST CREATED
     Nothing herein shall be deemed to create any trust or fiduciary
relationship of any kind between any member of the Group and any Participant,
Beneficiary or estate of any Participant.
ARTICLE NINE — REORGANIZATION
     The Company shall not merge or consolidate into or with another
corporation, or reorganize, or sell substantially all of its assets to another
corporation, firm or person unless and until such succeeding or continuing
corporation, firm or person agrees to assume and discharge the obligation of the
Company and the Group under the Plan. Upon the occurrence of any such merger,
consolidation, reorganization or sale, the term “the Company” as used in this
Plan shall be deemed to refer to such successor, assignee or survivor
corporation, firm or person.
ARTICLE TEN — CLAIMS PROCEDURE
     10.01 SCOPE OF CLAIMS PROCEDURES. This Article is based on final
regulations issued by the Department of Labor and published in the Federal
Register on November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If
any provision of this Article conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.
     10.02 INITIAL CLAIM. A Participant or Beneficiary who believes he or she is
entitled to any benefit under the Plan (a “Claimant”) may file a claim with the
Administrator. The Administrator shall review the claim itself or appoint an
individual or an entity to review the claim.

6



--------------------------------------------------------------------------------



 



  (a)   Initial Decision. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Administrator or appointee of the
Administrator prior to the end of the ninety (90) day period stating that
special circumstances require an extension of the time for decision, such
extension not to extend beyond the day which is one hundred eighty (180) days
after the day the claims is filed.     (b)   Manner and Content of Denial of
Initial Claims. If the Administrator denies a claim, it must provide to the
Claimant, in writing or by electronic communication:

  (i)   The specific reasons for the denial;     (ii)   A reference to the Plan
provision upon which the denial is based;     (iii)   A description of any
additional information or material that the Claimant must provide in order to
perfect the claim;     (iv)   An explanation of why such additional material or
information is necessary;     (v)   Notice that the Claimant has a right to
request a review of the claim denial and information on the steps to be taken if
the Claimant wishes to request a review of the claim denial; and     (vi)   A
statement of the Participant’s right to bring a civil action under Section
502(a) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), following a denial on review of the initial denial.

     10.03 REVIEW PROCEDURES.

  (a)   Request For Review. A request for review of a denied claim must be made
in writing to the Administrator within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Administrator’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.         The reviewer
shall afford the Claimant an opportunity to review and receive, without charge,
all relevant documents, information and records and to submit issues and
comments in writing to the Administrator. The reviewer shall take into account
all comments, documents, records and other information submitted by the

7



--------------------------------------------------------------------------------



 



      Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

  (b)   Manner and Content of Notice of Decision on Review. Upon completion of
its review of an adverse claim determination, the Administrator will give the
Claimant, in writing or by electronic notification, a notice containing:

  (i)   its decision;     (ii)   the specific reasons for the decision;    
(iii)   the relevant Plan provisions on which its decision is based;     (iv)  
a statement that the Claimant is entitled to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information in the Plan’s files which is relevant to the Claimant’s claim for
benefits;     (v)   a statement describing the Claimant’s right to bring an
action for judicial review under Section 502(a) of ERISA; and     (vi)   if an
internal rule, guideline, protocol or other similar criterion was relied upon in
making the adverse determination on review, a statement that a copy of the rule,
guideline, protocol or other similar criterion will be provided without charge
to the Claimant upon request.

     10.04 CALCULATION OF TIME PERIODS. For purposes of the time periods
specified in this Article, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim. If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.
     10.05 LEGAL ACTION. If the Administrator fails to follow the claims
procedures required by this Article, a Claimant shall be deemed to have
exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under Section 502(a) of ERISA on the
basis that the Plan has failed to provide a reasonable claims procedure that
would yield a decision on the merits of the claim. A Claimant’s compliance with
the foregoing provisions of this Article is a mandatory requisite to a
Claimant’s right to commence any legal action with respect to any claims for
benefits under the Plan.
     10.06 ADMINISTRATOR REVIEW. Notwithstanding anything in this Plan to the
contrary, the Administrator may determine, in its sole and absolute discretion,
to review any claim for benefits submitted by a Claimant under this Plan.

8



--------------------------------------------------------------------------------



 



ARTICLE ELEVEN — AMENDMENT, SUSPENSION, TERMINATION
     11.01 GENERAL. The Board may at any time and from time to time amend,
suspend or terminate the Plan or any Participant’s participation therein;
provided, however, that no amendment, suspension or termination may impair the
rights of any Participant (or, in the case of a deceased Participant, his or her
Beneficiary or estate) to receive benefits accrued prior to the effective date
of such amendment, suspension or termination. Notwithstanding anything in the
Plan to the contrary, the Board may amend in good faith any terms of the Plan,
including retroactively, in order to comply with Section 409A of the Code.
     11.02 TERMINATION. Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to any of
the payment events specified herein, except as provided in this Section 11.02.
The Company may, in its discretion, elect to terminate the Plan in any of the
following three circumstances and accelerate the payment of the entire unpaid
balance of each Participant’s accrued benefits in an amount equal to the
Actuarial Equivalent (as defined in the Pension Plan) of such Participant’s
accrued benefits as of the date of such payment in accordance with Section 409A
of the Code:

  (i)   the Plan is terminated within the 30 days preceding or the 12 months
following a Change In Control and (1) all substantially similar arrangements
sponsored by the Sponsor are terminated, and (2) all Participants in the Plan
and all participants under the substantially similar arrangements receive all of
their benefits under the terminated arrangements within 12 months of the date of
termination of the arrangements,     (ii)   the Plan is terminated and (1) all
arrangements sponsored by the Company that would be aggregated with the Plan
under Section 1.409A-1(c) if a Participant participated in all of the
arrangements are terminated, (2) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within 12 months of the termination of the arrangements; (3) all
payments are made within 24 months of the termination of the arrangements; and
(4) the Company does not adopt a new arrangement that would be aggregated with
the Plan under Section 1.409A-1(c) if the same Participant participated in both
arrangements, at any time within five years following the date of termination of
the Plan, or     (iii)   the Plan is terminated within 12 months of a corporate
dissolution taxed under Section 331 of the Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred by each Participant under the Plan are included in the Participant’s
gross income in the later of (1) the calendar year in which the Plan termination
occurs, or (2) the first calendar year in which the payment is administratively
practicable.

9



--------------------------------------------------------------------------------



 



ARTICLE TWELVE — GOVERNING LAW; SEVERABILITY
     This Plan shall be governed by and construed in accordance with the laws of
the State of Maine without regard to its conflicts of laws principles. Each
provision of this Plan is intended to be severable and the invalidity,
illegality or unenforceability of any portion of this Plan shall not affect the
validity, legality and enforceability of the remainder.
ARTICLE THIRTEEN — EMPLOYMENT
     Nothing herein shall be deemed to confer on any Participant any right to
continue in employment with the Company or any other member of the Group, or to
interfere with or limit in any way the right of the Company or any other member
of the Group to terminate such employment at any time. The benefits provided
under this Plan are not part of any salary reduction plan or an arrangement
deferring a bonus or a salary increase.
ARTICLE FOURTEEN — WITHHOLDING
     The Company shall be entitled to withhold from payment of benefits
hereunder any federal, state or local withholding or other taxes or charge from
time to time required to be withheld. The Company shall be entitled to rely on
the opinion or advice of its counsel in determining its withholding obligations.
     IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of
the Effective Date.

                      TD BANKNORTH INC.
 
           
/s/ Jay Milligan
      By:   /s/ Cynthia H. Hamilton
 
           
Witness
      Name:   Cynthia H. Hamilton
 
      Title:   Executive Vice President

10